Citation Nr: 0411591	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  02-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic nephrolithiasis and nephrocalcinosis with 
hypercalciuria and renal leak-type secondary to 
hyperparathyroidism and congenital medullary sponge kidney 
with hypertension and mitral valve prolapse.

2.  Entitlement to an evaluation in excess of 10 percent for 
chipped fracture, distal fibula, left.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1973 to September 
1977.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).   

In a VA Form 9 received at the RO in May 2002, the veteran 
requested a Board hearing at the RO.  Thereafter, by letter 
dated May 2003, the Board acknowledged the veteran's request 
and informed him that a Board hearing had been scheduled for 
June 24, 2003.  On that date, however, the veteran did not 
appear at the RO.  Inasmuch as the veteran did not request 
postponement of the hearing, the Board considers the hearing 
request withdrawn and deems the veteran's appeal ready for 
appellate review pursuant to 38 C.F.R. § 20.702(d) (2003).  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  Since the veteran filed his claims for increased 
evaluations, examiners have consistently indicated that the 
veteran's hypertension is poorly controlled with medication 
and his diastolic pressure has predominantly been 120 or 
more.

3.  The veteran experiences no residuals of the chipped 
fracture of his left distal fibula.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 60 percent evaluation 
for chronic nephrolithiasis and nephrocalcinosis with 
hypercalciuria and renal leak-type secondary to 
hyperparathyroidism and congenital medullary sponge kidney 
with hypertension and mitral valve prolapse have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.104, 4.115a, 4.115b, 4.119, Diagnostic 
Codes 7101, 7508, 7509, 7904 (2003).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for chipped fracture, distal fibula, left, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 
5256, 5257, 5260, 5261, 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
evaluations for his service-connected disabilities.  By 
rating decision dated January 2002, the RO denied the veteran 
entitlement to these benefits.  This appeal ensues from that 
decision.

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

First, in a letter dated June 2001, the RO notified the 
veteran of VA's newly expanded duties to notify, indicated 
that it was developing his claims pursuant to the latter 
duty, requested the veteran to submit any pertinent evidence 
and information he had to support his claims, particularly, 
medical records establishing that his disabilities had 
worsened and warranted increased evaluations, and indicated 
that it would assist the veteran in obtaining and developing 
all pertinent evidence provided he identified the source or 
sources of the evidence.  The RO noted that it had already 
requested evidence in support of the veteran's claims, 
including medical records from the VA Medical Center in 
Muskogee.      

The RO explained that it was required to make reasonable 
efforts to assist the veteran in obtaining all pertinent 
evidence, including medical records, employment records, and 
records from federal agencies, but that ultimately, it was 
the veteran's responsibility to ensure the RO's receipt of 
all pertinent information.  The RO requested the veteran to 
identify the names and addresses of individuals who had 
relevant records that needed to be secured and the dates of 
treatment by those individuals.  The RO told the veteran that 
he could obtain these records on his own initiative and send 
them to the RO.  The RO noted that if it scheduled the 
veteran for an examination at a VA Medical Center, that 
facility would notify the veteran regarding the date and time 
of his examination.      

The RO sent the aforementioned notice before initially 
deciding the veteran's claims.  The timing of this notice 
thus complies with the express requirements of the law as 
found by the Court in Pelegrini v. Principi, 17 Vet. App. at 
420-22 (2004) (holding, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits).  

The content of the notice also complies with the express 
requirements of the law as found by the Court in Pelegrini.  
As previously indicated, this notice informed the veteran of 
the evidence and information needed to support his claims.  
It also indicated that VA would assist the veteran in 
obtaining all outstanding evidence, but that in the meantime, 
the veteran should submit any pertinent evidence he had to 
support his claims.  See Pelegrini, 17 Vet. App. at 422 
(holding that VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim).  But see VAOPGCPREC 1-2004 (holding that the 
Court's statement in Pelegrini that section § 3.159(b)(1), 
explicitly, and section § 5103(a), implicitly, requires VA to 
request the veteran to provide all evidence in his possession 
that pertains to his claim is obiter dictum and not binding 
on the Board and that section § 5103(a) does not require VA 
to seek evidence other than that identified as necessary to 
substantiate a claim).  

Moreover, after sending the June 2001 notice, the RO provided 
the veteran additional information with regard to his claims 
in a rating decision dated January 2002, and a statement of 
the case issued in April 2002.  In these documents, the RO 
again notified the veteran of the information and evidence 
needed to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  As well, the RO notified the veteran of 
the reasons for which his claims had been denied, the 
evidence it had considered in denying those claims, and the 
evidence the veteran still needed to submit to substantiate 
his claims, and provided him the regulations pertinent to his 
claims, including those involving VA's duties to notify and 
assist.  

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including VA and private treatment records.  Additionally, VA 
has conducted necessary medical inquiry in an effort to 
substantiate the veteran's claims.  38 U.S.C.A.§ 5103A(d).  
Specifically, the RO afforded the veteran a VA examination, 
during which an examiner addressed the severity of the 
disabilities at issue in this appeal. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claims

The veteran seeks increased evaluations for his service-
connected disabilities on the basis that the evaluations 
currently assigned these disabilities do not accurately 
reflect the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.



A.  Genitourinary System Disability

The RO has evaluated the veteran's genitourinary system 
disability (characterized as chronic nephrolithiasis and 
nephrocalcinosis with hypercalciuria and renal leak-type 
secondary to hyperparathyroidism and congenital medullary 
sponge kidney with hypertension and mitral valve prolapse) as 
30 percent disabling pursuant to Diagnostic Code 7904, which 
governs ratings of hyperparathyroidism.  38 C.F.R. § 4.119, 
Diagnostic Code 7904 (2003).  That diagnostic code provides 
that a 10 percent evaluation is assignable for 
hyperparathyroidism with fatigability, or; continuous 
medication required for control.  A 60 percent evaluation is 
assignable for hyperparathyroidism with gastrointestinal 
symptoms and weakness.  A 100 percent evaluation is 
assignable for hyperparathyroidism with generalized 
decalcification of bones, kidney stones, gastrointestinal 
symptoms (nausea, vomiting, anorexia, constipation, weight 
loss, or peptic ulcer), and weakness.  38 C.F.R. § 4.119, 
Diagnostic Code 7904.  Following surgery or treatment, the 
disability is to be evaluated as digestive, skeletal, renal, 
or cardiovascular residuals or as endocrine dysfunction.  38 
C.F.R. § 4.119, Diagnostic Code 7904, Note.

Under Diagnostic Code 7508, the veteran's primary renal 
diagnosis, or nephrolithiasis, is to be rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  diet therapy; drug 
therapy; or, invasive or non-invasive procedures more than 
two times/year, in which case a 30 percent evaluation is 
assignable.  38 C.F.R. § 4.115b, Diagnostic Code 7508 (2003).  
Under Diagnostic Code 7509, a 30 percent evaluation is 
assignable for hydronephrosis with frequent attacks f colic 
with infection (pyonephrosis), kidney function impaired.  If 
the disability is severe, it is to be rated as renal 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.  

Ratings of the genitourinary system-dysfunctions, including 
renal, are set forth at 38 C.F.R. § 4.115a.  Under this 
provision, a 30 percent evaluation is assignable for renal 
dysfunction with albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101.  A 60 percent evaluation is 
assignable for renal dysfunction with constant albuminaria 
with some edema; or, definite decrease in kidney function; 
or, hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  An 80 percent evaluation is assignable 
for renal dysfunction with persistent edema and albuminaria 
with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  38 C.F.R. 
§ 4.115a (2003).

Under Diagnostic Code 7101, which governs ratings of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent evaluation is assignable 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is 
assignable for diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  
A 40 percent evaluation is assignable for diastolic pressure 
predominantly 120 or more.  A 60 percent evaluation is 
assignable for diastolic pressure predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2003).

Based on the aforementioned criteria and for the reasons 
explained below, the Board finds that the veteran's 
genitourinary system disability picture more nearly 
approximates the criteria for a 60 percent evaluation under 
38 C.F.R. § 4.115a and Diagnostic Code 7101.  

During active service the veteran reported that he was 
treated for a kidney infection or disease in 1972 or 1973, 
prior to entering the service.  More specifically, he 
reported that a physician prescribed pills after finding that 
the veteran's kidney was secreting blood.  In September 1974, 
the veteran noticed amber-colored urine.  He presented to the 
emergency room, where personnel drew his blood.  His red 
blood cells were too numerous to count.  A physician 
diagnosed prostatitis.  Thereafter, the veteran continued to 
express numerous kidney-related complaints.  Examiners 
diagnosed recurrent hematuria, kidney stones, hypercalciuria 
of the renal leak type, questionable hyperparathyroidism 
(thought to be secondary to the hypercalciuria), and 
medullary sponge kidney and nephrocalcinosis (thought to be 
secondary to the hypercalciuria and hyperparathyroidism).  
They placed the veteran on medication and suggested that he 
follow a particular diet.  Despite having undergone 
urological and endocrinological work-ups, by separation, 
examiners had not determined definitively all causes of the 
veteran's complaints.     

Following discharge, the veteran sought VA and private 
treatment and underwent VA examinations.  In October 1977, 
the veteran passed a kidney stone.  During a VA examination 
conducted in November 1977, the veteran reported that he had 
since had flank pain.  He also reported that he was on 
medication for recurrent stones and watched his diet.  This 
pain allegedly limited his physical activities.  The examiner 
noted blood pressure of 140/80, but no significant punch 
tenderness to palpation over the flanks, no suprapubic 
tenderness, and unremarkable rectal and extremity 
examinations.  The examiner diagnosed chronic nephrolithiasis 
and nephrocalcinosis with a previous diagnosis of 
hypercalciuria of the renal leak type with secondary 
hyperparathyroidism and medullary sponge kidney.  During VA 
outpatient treatment rendered the next day, the veteran's 
condition was noted to be stable.  He had blood pressure 
readings that day and in January 1978 of 120/80 and 122/80. 

During a VA examination conducted in January 1983, the 
veteran reported that he had hematuria on exercise and last 
passed a stone two weeks prior to the examination.  He also 
reported that he had hypertension and that he was on 
medication for his genitourinary and cardiovascular 
disorders.  He denied flank pain.  The examiner noted blood 
pressure readings of 150/98 (sitting) and 135/98 (standing).  
He noted no abnormalities.  He explained that, at that time, 
due to stenosis scarring from the injury of the mucosal 
layer, the veteran was having less pain than prior to passing 
the stone.  He diagnosed: (1) chronic nephrolithiasis with 
calcinosis with hypercalcuiria of renal leak type secondary 
to hyperparathyroidism problem; (2) congenital medullary 
sponge kidney; (3) apparently little change from previous 
condition.  

In letters dated March 1983 and May 1983, Fred A. Ray, M.D., 
wrote that he had been treating the veteran for hypertension 
since March 1982.  Dr. Ray noted a history of medullary 
sponge kidneys, renal calcinosis, and numerous kidney stones 
and indicated that the veteran was on multiple medications.  
Dr. Ray also indicated that the veteran had difficulty with 
back pain, which necessitated the use of medication, the 
dosage of which had been increased since service.  

In February 1983 and March 1983, the veteran sought VA 
outpatient treatment for a kidney stone and back pain.  The 
veteran explained that, despite numerous years of taking 
medication, the stones continued to recur.  Examiners 
conducted various tests and confirmed left flank pain.  One 
indicated that, despite earlier comments, there was nothing 
to suggest that the veteran had hyperparathyroidism.  The 
examiner noted that, instead, the veteran had renal lithiasis 
and hypertension, which should be treated with something that 
was not renotoxic.  Blood pressure readings taken during 
these visits include: 122/92; 108/86; 138/90; and 150/110. 

During outpatient treatment rendered at the Anderson Clinic 
from November 1983 to February 1985, the veteran had blood 
pressure readings of: 122/86; 114/90; 138/92; 138/104; 
140/98; 132/100; 180/98; 134/100; 104/72; 126/88; 120/86; 
106/76; and 116/68.  Examiners diagnosed mitral prolapse 
without evidence of rupture and left and right ventricular 
enlargement, mild.  

In October 1987, the veteran underwent another VA 
examination, during which he reported kidney stones once 
every two to three months, chest pain and skipped heart 
beats.  He indicated that the stones were not incapacitating 
on the right side, but were miserable on the left side.  The 
examiner noted blood pressure of 152/110, a soft, non-tender 
abdomen, and no edema in the extremities.  Laboratory results 
confirmed recurrent nephrolithiasis.  The examiner diagnosed 
that disease, hypertension with inadequate control by present 
medicines, and history of recent palpitations.

During VA treatment rendered from October 1987 to November 
1987, the veteran reported chest pain, shortness of breath, 
and headaches.  His blood pressure was 140/100 and 142/112.  

The veteran underwent a VA examination in July 1988, during 
which he reported chest discomfort, nearly continuous left 
flank pain secondary to the frequent passing of kidney 
stones, and symptoms of ulcer disease.  The veteran's blood 
pressure was 130/98 with no systolic click.  An upper 
gastrointestinal series revealed no abnormalities.  The 
examiner noted that the veteran's last stool was guaiac 
negative and diagnosed a history of ulcer disease, recently 
completed a three month course of medication, and a history 
of mitral valve prolapse.

Magnetic resonance imaging conducted in 1995 and 1996, x-rays 
of the lumbosacral stone conducted in 1995, and an 
intravenous pyelogram with tomograms conducted in 1996 show 
that the veteran had bilateral nonobstructing renal 
calculi/stones.  During VA treatment rendered in March 2000, 
he had blood pressure of 160/100 and the examiner indicated 
that the veteran's blood pressure needed better control, but 
that his multiple medical problems were stable.  In September 
2000, an examiner noted that the veteran's blood pressure 
(128/73) had improved and his thyroid was normal.  In March 
2001, an examiner noted that the veteran's blood pressure 
(132/90) had worsened.  

In April 2001, the veteran filed a claim for an increased 
evaluation.  In response, the RO afforded him another VA 
examination, during which the veteran reported poorly 
controlled hypertension, an occasional headache, angina, 
fatigue, and dizziness,  Other than increased kidney stone 
formation, he denied any symptoms, including dysuria, 
difficulty with urination, and incontinence of urine, related 
to his kidneys.  He did not indicate that he was on 
medication or a special diet for the recurrent kidney stones.  
He indicated that he was able to perform all activities of 
daily living, but had sexual dysfunction and impotence since 
1998 secondary to medication.  He noted that he had two jobs, 
all functions of which he was able to perform, but that 
climbing stairs was difficult.  

Blood pressure readings included: 208/140; 190/130; and 
188/120.  A urinalysis was significant for a few bacteria.  
T3 uptake, T4, free T4 index, thyroid hormone and 
comprehensive metabolic panel were within normal limits.  An 
electrocardiogram showed a normal sinus rhythm rate.  An 
echocardiogram showed biatrial enlargement, mild left 
ventricular enlargement, and a very small patent for laminal 
valley or atrial septal defect noted with minimal left to 
right flow.  The veteran had an ejection fracture of 55 to 60 
percent, which, according to the examiner, fit the New York 
Heart Association's criteria for no restriction.

The examiner found that there was no pathology to render a 
diagnosis of mitral valve prolapse or hyperparathyroidism.  
Instead, he diagnosed poorly controlled hypertension, on 
medication, chronic nephrolithiasis and nephrocalcinosis with 
hypercalciuria of renal leak by history, and medullary sponge 
kidney by history.  The examiner noted that the veteran was 
able to perform all required and essential job functions as a 
licensed professional counselor and police officer and all 
activities of daily living.   

The above evidence supports an increased evaluation for the 
veteran's genitourinary system disability.  Since his 
discharge from active service, the veteran has consistently 
had high blood pressure.  Recently, however, examiners have 
indicated that the veteran's hypertension is poorly 
controlled with medication and, with the exception of one 
reading, a gradual worsening of that disease has been shown.  
More importantly, since the veteran filed his claims for 
increased evaluations, his blood pressure has been read on 
three occasions, during the November 2001 VA examination, and 
on those occasions, the veteran's diastolic pressure was 
predominantly 120 or more.  

In this case, nephrolithiasis, the veteran's primary renal 
diagnosis, is to be rated as hydronephrosis because, although 
the veteran has recurrent stone formation, he has not 
recently been on diet or drug therapy and he is able to pass 
the stones without the aid of any invasive or non-invasive 
procedures.  Pursuant to Diagnostic Code 7509, hydronephrosis 
that is severe is to be rated as renal dysfunction under 
38 C.F.R. § 4.115a.  38 C.F.R. § 4.115b, Diagnostic Code 
7509.  Based on the recurrence rate of the veteran's kidney 
stones, the Board characterizes the veteran's 
nephrolithiasis, rated as hydronephrosis, as severe.  
Accordingly, under 38 C.F.R. § 4.115a, which governs ratings 
of renal dysfunction, a 60 percent evaluation is assignable 
for constant albuminuria with some edema; or definite 
decrease in kidney function; or hypertension at least 40 
percent disabling under Diagnostic Code 7101.  Under 
Diagnostic Code 7101, hypertension is 40 percent disabling if 
the diastolic pressure is predominantly 120 or more.  Given 
this criteria, and based on the blood pressure readings taken 
since the veteran's filed his claims, a 60 percent evaluation 
is assignable pursuant to 38 C.F.R. § 4.115a and 
Diagnostic Code 7101.  

An evaluation in excess of 60 percent is not warranted under 
Diagnostic Code 7101, however, because 60 percent is the 
highest evaluation assignable under that Diagnostic Code.  
Nor is an evaluation in excess of 60 percent is also not 
assignable under Diagnostic Code 7904 or 38 C.F.R. § 4.115a.  
First, although hyperparathyroidism was questionably 
diagnosed in service and shortly thereafter, recently, it has 
been ruled out.  Second, the only renal symptoms of which the 
veteran has complained since he filed his claims for 
increased evaluations are recurrent kidney stones and 
associated flank pain.  Doctors have not noted albuminaria 
and edema has not been shown since October 1987.  Moreover, 
the veteran has reported that he has been sufficiently 
healthy to function in two jobs and activities of daily 
living.  

B.  Musculoskeletal System Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2003); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995) (holding that, when assigning an 
evaluation for a musculoskeletal disability based on 
limitation of motion, it is necessary to consider additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement).  

The RO has evaluated the veteran's musculoskeletal system 
disability as 10 percent disabling pursuant to Diagnostic 
Code 5262, which governs ratings of impairment of the tibia 
and fibula.  Diagnostic Code 5262 provides that a 10 percent 
evaluation is assignable for impairment of the tibia and 
fibula with slight knee or ankle disability.  A 20 percent 
evaluation is assignable for impairment of the tibia and 
fibula with moderate knee or ankle disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

Fractures of the fibula affect the use of the ankle.  Other 
diagnostic codes that are thus potentially applicable to the 
veteran's claim include Diagnostic Code 5270, which provides 
that a 20 percent evaluation is assignable for ankylosis of 
the ankle in plantar flexion at less than 30 degrees, and 
Diagnostic Code 5271, which provides that a 10 percent 
evaluation is assignable for moderate limitation of motion of 
the ankle and a 20 percent evaluation is assignable for 
marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5271 (2003).

Based on the aforementioned criteria and for the reasons 
explained below, the Board finds that the veteran's 
disability picture does not more nearly approximate the 
criteria for a rating in excess of 10 percent under 
Diagnostic Code 5262 or otherwise under the Rating Schedule.  

By way of history the Board notes that in April 1974, during 
service, the veteran sprained his left ankle.  X-rays showed 
a soft tissue injury of the left ankle with a very tiny 
avulsion fracture inferior to the distal fibula.  This injury 
resulted in the veteran being placed on a limited duty 
profile due to a severe sprain with a chip fracture of the 
left ankle.  Thereafter, the veteran did not express 
complaints concerning his left ankle.

Following discharge in 1977, and up to 2000, the veteran did 
not seek treatment for his left ankle.  During that time 
frame the veteran did undergo VA examinations in November 
1977, January 1983, and October 1987.  The veteran reported 
no complaints associated with his left ankle at any of those 
examinations. 

During VA outpatient visits from 1996 to 2001, examiners 
noted that the veteran had undergone right ankle surgery and 
that he still had residual right ankle pain.  In March 2001, 
the veteran confirmed that he still had pain and swelling of 
the right ankle since his surgery.  The examiner then noted 
minimal edema in the left ankle and pain in the ankle area.  
Given the history of right ankle problems and veteran's 
report of right ankle symptomatology, the Board is unclear 
whether the examiner intended to note findings related to the 
left ankle.  

The veteran underwent a VA examination in November 2001, at 
which time he reported symptoms related to arthritis, 
including pain, weakness, stiffness, swelling, instability, 
fatigue and lack of endurance.  He also reported that these 
symptoms were constant and that he was unable to support his 
body weight when walking, climbing stairs or lifting.  The 
examiner noted that x-rays of the left lower leg were 
unremarkable and a physical examination showed no 
abnormalities of the extremities or musculoskeletal system.  
There was no muscle weakness or edema and no constitutional 
signs of arthritis.  The examiner concluded that there was no 
pathology on radiograph to support a diagnosis of a chip 
fracture of the left distal fibula.  He also concluded that 
the veteran was able to perform all required and essential 
job functions as a licensed professional counselor and police 
officer and all activities of daily living.  The examiner 
diagnosed no left ankle disability and noted no residuals 
thereof. 

Clearly, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for a 
musculoskeletal disability.  First, since discharge from 
service, the veteran has not sought treatment for his left 
ankle.  Second, during the VA examination conducted in 
November 2001, the examiner objectively confirmed the absence 
of any residuals of the fracture of the left distal fracture.  
Third, although one examiner noted left ankle swelling and 
pain during an outpatient visit in March 2001, for the reason 
noted above, it appears that his finding may have been 
recorded in error.  Regardless, such symptoms are already 
contemplated in the 10 percent evaluation currently assigned 
the veteran's musculoskeletal disability.  



C.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded another or 
an initial increased evaluation in the future should either 
of his disability pictures change.  See 38 C.F.R. § 4.1 
(2003).  At present, however, the Board finds that a 60 
percent evaluation, and no more, is warranted for the 
veteran's genitourinary disability and that no more than a 10 
percent evaluation is warranted for the veteran's 
musculoskeletal disability.  

There is no indication that the schedular criteria are 
inadequate to evaluate either of the disabilities at issue in 
this appeal.  The veteran does not assert, and the evidence 
does not establish, that either of these disabilities, alone, 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitates 
frequent periods of hospitalization.  In fact, as noted 
above, the veteran has been able to successfully maintain his 
employment despite his genitourinary problems.  The Board 
also notes that the type of genitourinary symptoms manifested 
are exactly those contemplated under the Rating Schedule and 
that the manifests no objective residuals attributable to his 
service-connected left lower extremity disability.  
Accordingly, the veteran's claims do not present such 
exceptional or unusual disability pictures as to render 
impractical the application of the regular schedular 
standards and the Board is not required to remand these 
claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board concludes that the criteria for an increased 
evaluation for a genitourinary disability, to 60 percent have 
been met.  The Board also concludes that the criteria for an 
increased evaluation for a musculoskeletal disability have 
not been met.  In reaching the latter decision, the Board 
considered the complete history of the musculoskeletal 
disability as well as the current clinical manifestations and 
the effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  In addition, 
the Board considered the applicability of the benefit-of-the-
doubt doctrine, but as there was no approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.


ORDER

An evaluation of 60 percent, and no more, for chronic 
nephrolithiasis and nephrocalcinosis with hypercalciuria and 
renal leak-type secondary to hyperparathyroidism and 
congenital medullary sponge kidney with hypertension and 
mitral valve prolapse, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.

An evaluation in excess of 10 percent for chipped fracture, 
distal fibula, left, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, Diagnostic Code 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, Diagnostic Code 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, Diagnostic Code 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



